Citation Nr: 1015058	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 
February 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.

In a December 2007 decision, the Board denied the claim for 
service connection for a psychiatric disorder.  The appellant 
appealed the Board decision denying the claim to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a 
Joint Motion for Remand, in a May 2008 Order, the Court 
vacated the decision denying the claim and remanded the claim 
to the Board for readjudication in accordance with the Joint 
Motion.  In October 2008, the Board remanded the claim for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is necessary prior to further 
disposition of the claim.

In an October 2009 statement, the Veteran reported that he 
had been molested by three drill sergeants while in basic 
training.  At the time, he was told that a drill sergeant 
wanted to see him very late at night.  The Veteran stated 
that his discomfort with what happened caused him to hide the 
incident from his spouse, his family, and his mental health 
physicians for over fifty years, and that he was just 
beginning to be able to admit to the events.  He stated that 
he had recently discussed the occurrence with his VA mental 
health physician.

The Veteran's service medical records indicate that he was 
treated for nervousness, sleeplessness, indigestion, and 
weight loss.  The Veteran's behavior was attributed to a 
character and behavior disorder for which he was discharged 
from service.  His service medical records are silent for any 
indication that the Veteran was sexually assaulted. 

Post-service treatment records reflect that the Veteran has 
been diagnosed with anxiety disorder, major depression, 
dysthemic disorder, panic disorder without agoraphobia, and 
mixed personality disorder.  

In reviewing the claims file, including the July 2003, 
December 2004, and February 2009 VA examinations, and the 
Veteran's VA and private treatment records beginning in 1993, 
there is no indication that the Veteran has mentioned the 
alleged assault to his physicians, or to the VA, prior to 
October 2009.  Accordingly, a VA examiner has not had the 
opportunity to provide an opinion as to whether the Veteran's 
current psychiatric disorders are related to the alleged in-
service assault.  Therefore, a remand for an additional 
examination and opinion is necessary prior to further 
disposition of the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Additionally, in July 2009, a VA examiner determined that the 
Veteran's current psychiatric disorders were unrelated to the 
adjustment disorder that he suffered in service.  The 
examiner concluded that the nature of the Veteran's post-
service symptomology was more consisted with his reported 
pre-military history.  However, the examiner did not provide 
an opinion as to whether the Veteran's current psychiatric 
disorder was aggravated by his service.  Accordingly, an 
additional opinion as to aggravation is also necessary.

Finally, because the Veteran has indicated that he has 
confided in his VA mental health physician about the assaults 
in 2009, and the most recent VA treatment records are dated 
only until November 2003, more recent VA treatment records 
should be obtained because they may be pertinent to the 
Veteran's claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file mental health records from the VA 
facility in Biloxi, Mississippi, dated 
since November 2003.  If any of the 
records are no longer on file, request 
them from the appropriate storage 
facility.  All attempts to secure those 
records must be documented in the claims 
folder.

2.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
must review the claims file and the 
examination report should note that 
review.  In providing the requested 
opinions, the examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomotology.  The 
examiner should provide the rationale for 
the opinions provided.  Specifically, the 
examiner should provide the following 
opinions:

a)  Is it at least as likely as not 
(a 50 percent probability or 
greater) that any psychiatric 
disorder demonstrated during the 
pendency of the appeal, to include, 
but not limited to, anxiety 
disorder, dysthemic disorder, 
personality disorder, panic disorder 
without agoraphobia, and major 
depressive disorder, is related to 
the Veteran's military service, to 
include whether they are related to 
the alleged three sexual assaults 
that occurred during basic training.  

b)  Is there clear and convincing 
evidence that the Veteran's 
psychiatric disorders pre-existed 
his period of active service? If so, 
is it as likely as not (more than 50 
percent probability) that his 
psychiatric disorders were 
aggravated or permanently worsened 
beyond the natural progression as a 
result of his active service.

3.  Then, readjudicate the Veteran's 
claim.  If action remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



